             Case 3:20-mj-00036-JCH Document 1 Filed 08/28/20 Page 1 of 1 Pageid#: 1
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                      08/28/2020
                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ Districtofof
                                                                         Virginia
                                                                           __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.     3:20mj00036
                                                                    )
                                                                    )
                        HAIZHOU HU                                  )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    August 25, 2020              in the county of              Albemarle             in the
     Western           District of              Virginia        , the defendant(s) violated:

            Code Section                                                      Offense Description
Count 1: 18 U.S.C. § 1030(a)(2)                  Accessing computer without authorization, or exceeding authorization, to
                                                 obtain information from a protected computer.

Count 2: 18 U.S.C. § 1832                        Theft of Trade Secrets




         This criminal complaint is based on these facts:
See attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                                s/Matthew Rader
                                                                                               Complainant’s signature

                                                                                      Matthew Rader, Special Agent - FBI
                                                                                                Printed name and title

5HFHLYHGE\UHOLDEOHHOHFWURQLFPHDQVDQG
Vworn DQGDWWHVWHGWRE\WHOHSKRQH.

Date:             08/28/2020
                                                                                                  Judge’s signature

City and state:                         Charlottesville, VA                    Honorable Joel C. Hoppe, U.S. Magistrate Judge
                                                                                                Printed name and title
